223 F.3d 605 (7th Cir. 2000)
David Sherrod, Plaintiff-Appellant,v.Darlene Lingle, R.N.; Mary Geiger, R.N.;  Betty Lorance, R.N.; C.P. Ramaswamy, M.D.; Rajendra Shroff, M.D.; Franklin Hospital  District, Defendants-Appellees.
No. 99-3385
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 5, 2000
Decided July 27, 2000

Appeal from the United States District Court  for the Southern District of Illinois, East St. Louis Division.  No. 97 C 63--David R. Herndon, Judge.[Copyrighted Material Omitted]
Before Manion, Kanne and Evans Circuit Judges.
Kanne, Circuit Judge.


1
David Sherrod suffered a  ruptured appendix and related complications that  required emergency surgery to remove part of his  colon in 1995. He blames these problems on the  medical staff at Big Muddy River Correctional  Center ("BMRCC"), where Sherrod was a prisoner,  and Franklin Hospital District, which operates  the hospital where he was treated. Sherrod  brought a three-count complaint, alleging that  the prison medical staff violated his Eighth  Amendment right to be free from cruel and unusual  punishment and medical negligence against both  the prison and hospital staffs. The district  court dismissed the constitutional claim after  finding that Sherrod had not shown that the  prison medical staff was deliberately indifferent  to his health condition. The state law negligence  claims were dismissed after the court barred  Sherrod's experts as a discovery sanction and  found that he failed to comply with the pleading  and filing requirements of Illinois law. We  affirm the dismissal of the case against  defendant Franklin Hospital District as time-  barred but reverse dismissal of the remaining  counts.

I.  History

2
Medical care at BMRCC is provided in the Health  Care Unit, which is separate from the prisoner  cellblocks. The unit has an in-house nursing  staff, including defendants Darlene Lingle, Mary  Geiger and Betty Lorance, but no full-time  resident medical doctors. Instead, the prison  employs doctors to serve as medical directors and  to visit the health unit on a weekly basis. In  1995, Rajendra Shroff, who was serving as the  acting medical director, and C.P. Ramaswamy  provided inmate medical care. Sherrod first  requested medical attention on March 9, 1995, for  pain in his abdomen. Sherrod was taken to the  health unit in a wheelchair, examined by Lingle  and given an enema, which failed to relieve the  pain. Sherrod asked to be taken to a hospital,  but Lingle denied the request and admitted him to  the health unit for observation.


3
The pain continued the next day, and Sherrod  again asked to be taken to the hospital.  Sherrod's symptoms included right lower quadrant  abdominal pain, pain on palpation and pain with  eating or moving, which can be symptoms of  appendicitis. Lingle and Geiger refused to send  him to the hospital, but acknowledged the risk of  appendicitis with the cryptic note "rule out  appendicitis." It is unclear from the record  whether this note indicates the nurses had ruled  out appendicitis, or were instructing that tests  be done to determine whether the symptoms were  caused by appendicitis. The nurses communicated  with Ramaswamy, who alerted them of the risk of  appendicitis, but did not order Sherrod be taken  to the hospital.1


4
On March 11, Sherrod again complained of  worsening pain in his abdomen. Geiger again noted  "rule out appendicitis" but did not contact a  doctor, authorize transportation to the hospital  or treat Sherrod's pain. Again on March 12,  Sherrod complained of pain, but was not examined  by a doctor. Lorance again noted "rule out  appendicitis." Sherrod was discharged from the  health unit on March 13, although he continued to  complain of abdominal pain and lack of bowel  activity. Throughout the first several days of  Sherrod's illness, his complaints of pain and  other symptoms fluctuated from minimal to acute,  at times corresponding to the administration of  pain medication, as one might expect.


5
Ramaswamy visited Sherrod in his cell on March  14 to discuss an error in medication. Ramaswamy  did not examine Sherrod despite his continuing  complaints of abdominal pain. A prison officer  ordered Sherrod taken to the health unit on March  16, apparently because his abdominal pain had  become severe. Lingle and Geiger reproached the  guards for bringing a patient to the health unit  without permission and allegedly said there was  nothing wrong with Sherrod. Sherrod was holding  his side and walking bent over. There were no  bowel sounds and his abdomen appeared swollen,  both of which are signs of appendicitis. The  nurses admitted him to the health unit, but did  not contact a doctor.


6
On March 17, Shroff sent Sherrod to the  emergency room at Franklin Hospital. Sherrod was  examined by Dr. Richard O'Hair, who found a mass  in the right upper quadrant of Sherrod's abdomen.  O'Hair prescribed pain medication and  administered the first shot of medication. O'Hair  then ordered Sherrod to return for more tests on  March 20 and sent Sherrod back to the prison. The  next day, the pain had worsened and Sherrod could  not stand up. He had an elevated temperature and  diminished bowel sounds. A nurse again noted  "rule out appendicitis" on Sherrod's chart. The  symptoms continued on March 19, but Geiger did  not contact a doctor. A nurse contacted Shroff on  March 20 and reported that the symptoms continued  and asked for approval to send Sherrod to the  hospital. Shroff refused, despite O'Hair's order  to return Sherrod to the hospital for tests, and  directed that Sherrod be given Tylenol No. 3 pain medication. Shroff did not examine Sherrod.


7
Ramaswamy was told on March 21 that Sherrod had  a fever and severe pain. He ordered an abdominal  x-ray but never reviewed the x-ray report.  Ramaswamy also did not order Sherrod to the  hospital, despite Sherrod's symptoms and O'Hair's  directions. On March 22, Sherrod was taken to  Franklin Hospital and given a barium enema, which  revealed a lucent defect at the ascending portion  of the colon near the secum. The radiologist  recommended a repeat examination. On March 23,  Sherrod returned to the hospital for gall bladder  and upper gastrointestinal tests. Ramaswamy told  Sherrod that the results were negative and there  was nothing medically wrong with him. Sherrod  asked to be taken to a different hospital, but  Ramaswamy refused. On March 24, Sherrod's blood  pressure had dropped to 92/70 and he was stooped  over in intense pain. Sherrod was taken to St.  Mary's Hospital where emergency surgery was done  for a ruptured appendix and a gangrenous bowel.  Afterward, Lorance admitted that she knew Sherrod  had been suffering from appendicitis.


8
In January 1997, Sherrod filed a three-count  complaint in federal district court against the  prison medical staff, Franklin Hospital and the  hospital's medical staff. Count One of the  complaint alleged, pursuant to 42 U.S.C. sec.  1983, that the prison medical staff deprived  Sherrod of adequate medical care in violation of  the Eighth Amendment. Counts Two and Three  averred pendent state-law claims of medical  malpractice against the prison doctors, O'Hair  and Franklin Hospital. A physician's report and  certificate of merit were attached to the  complaint as required by Illinois law. The  physicians and Franklin Hospital sought dismissal  of the complaint on the ground that the  physician's report was inadequate. On November 5,  1997, District Judge J. Phil Gilbert agreed with  the defendants and dismissed Count Three with  leave for Sherrod to amend, which he did on  November 26, 1997, with a new physician's report.  On December 5, 1997, Judge Gilbert dismissed  Count Two against the prison doctors on the same  ground, but without leave to amend.


9
On November 18, 1997, the magistrate entered a  pretrial discovery order directing that all  discovery be completed by June 5, 1998. The court  extended that time limit to December 30, 1998,  and both sides continued taking depositions  through early December. There were difficulties and delays in taking the defendants' depositions,  which delayed the completion of the plaintiff's  experts' reports. Before the deadline, Sherrod  released his list of experts to testify at trial,  but did not disclose the experts' reports,  believing that Rule 26(a)(2) of the Federal Rules  of Civil Procedure only required disclosure of  expert opinion reports ninety days before trial.


10
On a motion for summary judgment, District  Judge David R. Herndon dismissed Count One after  finding that Sherrod could not prove the prison  staff had shown deliberate indifference to his  medical needs. The district court also granted  summary judgment on Count Three for Franklin  Hospital District, finding that the allegations  against the hospital did not constitute such  gross negligence as to excuse the plaintiff's  state-law duty to present expert testimony. Since  Sherrod's experts had been barred as a discovery  sanction, he could not meet the proof  requirements to prevail on the malpractice claim.

II.  Analysis

11
With judgment entered on all three counts,  Sherrod appeals the grant of summary judgment on  Counts One and Three, the exclusion of his  medical experts that led to the judgment on Count  Three and the dismissal of Count Two. We review  de novo a district court's entry of summary  judgment, accepting the facts in the light most  favorable to the non-moving party. See Anderson  v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986);  see also Reed v. McBride, 178 F.3d 849, 852 (7th  Cir. 1999). Discovery sanctions for failure to  comply with Rule 26(a)(2) are reviewed for abuse  of discretion. See Miksis v. Howard, 106 F.3d 754, 758 (7th Cir. 1997). A court does not abuse  its discretion "unless one or more of the  following circumstances is present


12
(1) the  record contains no evidence upon which the court  could have rationally based its decision; (2) the  decision is based on an erroneous conclusion of  law; (3) the decision is based on clearly  erroneous factual findings; or (4) the decision  clearly appears arbitrary." Id. (quoting Gile v.  United Airlines, 95 F.3d 492, 495 (7th Cir.  1996)).

A.  Deliberate Indifference

13
The district court granted summary judgment on  Count One, a decision we review de novo. Chavez  v. Cady, 207 F.3d 901, 902 (7th Cir. 2000).  Summary judgment may be granted only when there  exist no genuine issues of material fact and the  movant is entitled to judgment as a matter of  law. See Fed. R. Civ. P. 56. If after our plenary  review of the record, we find that a genuine  issue of material fact exists, we will reverse  the summary judgment and order a trial. See Reed  v. McBride, 178 F.3d 849, 852 (7th Cir. 1999).


14
To prevail on an Eighth Amendment claim, a  plaintiff must show that the responsible prison  officials were deliberately indifferent to his  serious medical needs. See Farmer v. Brennan, 511 U.S. 825, 837 (1994); Dunigan ex rel. Nyman v.  Winnebago County, 165 F.3d 587, 590 (7th Cir.  1999). Deliberate indifference involves a two-  part test. The plaintiff must show that (1) the  medical condition was objectively serious, and  (2) the state officials acted with deliberate  indifference to his medical needs, which is a  subjective standard. See Reed, 178 F.3d at 852  (citing Dunigan, 165 F.3d at 590).


15
The district court found that an inflamed  appendix is objectively serious, and there is no  reason to doubt that ruling. A condition is  objectively serious if the failure to treat it  "could result in further significant injury or  the 'unnecessary and wanton infliction of pain.'"  Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th  Cir. 1997) (quoting McGuckin v. Smith, 974 F.3d 1050, 1060 (9th Cir. 1992)). As we found recently  in a very similar case, an appendix on the verge  of rupturing easily meets this standard. See  Chavez, 207 F.3d at 905 (affirming ruling that an  inflamed appendix is a serious medical need).


16
The subjective standard requires the court to  find that the official "knows of and disregards  an excessive risk to inmate health or safety; the  official must both be aware of facts from which  the inference could be drawn that a substantial  risk of serious harm exists, and he must also  draw the inference." Farmer, 511 U.S. at 837.  Whether a prison employee acted with deliberate  indifference presents a question of fact. See  Maclin v. Freake, 650 F.2d 885, 889 n.3 (7th Cir.  1981). The district court ruled that the prison  medical staff "did not simply ignore Sherrod"  because he "received continuous medical treatment  by Defendants." The district court erred in two  respects.


17
First, the district court impermissibly resolved  questions of material fact in favor of the  defendants and relied on those to determine that  the prison medical staff did not show deliberate  indifference. In its very brief discussion of the  issue, the district court found that Sherrod's  symptoms on March 10, 1995, "did not match those  of appendicitis." Because Sherrod's condition  worsened in the ensuing days, the requisite  excessive risk to his health may have arose and  been disregarded sometime between March 10 and  March 24, when he finally received the  appropriate treatment for his condition. Focusing  solely on the symptoms as they appeared on March 10, constituted reversible error.


18
Also, Sherrod's symptoms clearly matched some of  the symptoms of appendicitis after March 9, when  he first complained to the medical staff. He had  abdominal pain in the right lower quadrant on  March 10, which first tipped the medical staff to  the possibility of appendicitis, and later  exhibited other symptoms including diminished  bowel activity, a swollen abdomen, an elevated  temperature and worsening pain. The absence of  some symptoms might convince a jury that the risk  of a ruptured appendix was not sufficiently known  or disregarded, but the district's court's  finding that his symptoms "did not match those of  appendicitis," resolved a genuine factual issue  in the defendants' favor.


19
Evidence also showed that the defendants knew  there was a risk of appendicitis, which they  continually documented in his charts. A jury  could understand the notation "rule out  appendicitis" to mean that sufficient tests  should be performed to eliminate that as a  potential cause of Sherrod's pain. However, the  staff never performed the tests needed to rule  out appendicitis. If they had, they would have  discovered Sherrod did in fact have appendicitis.  Evidence also suggests Sherrod may not have been  examined by a doctor until several days after his  first complaint, yet the district court resolved  this question in the defendants' favor as well.  That Sherrod's condition was not ameliorated by  the liquid diet, enemas and pain pills prescribed  by the medical staff also could have indicated a  known risk of appendicitis. The district court  found these measures indicative of the staff's  attention to his condition, but a jury could have  reasonably found them to indicate disregard of a  serious risk to Sherrod's health. The evidence,  when resolved in Sherrod's favor, raises  questions of material fact as to whether the  prison medical staff exhibited deliberate  indifference by returning Sherrod to his cell  despite the appendicitis symptoms, thereby  precluding summary judgment for the defendants.


20
Second, while Farmer does not permit claims for  mere negligence, 511 U.S. at 835, or claims  alleging that a reasonable medical judgment  unfortunately led to a bad result, see Snipes v.  DeTella, 95 F.3d 586, 591 (7th Cir. 1996), a  prisoner is not required to show that he was  literally ignored by the staff. If knowing that  a patient faces a serious risk of appendicitis,  the prison official gives the patient an aspirin  and an enema and sends him back to his cell, a  jury could find deliberate indifference although the prisoner was not "simply ignored." The  question mandated by Farmer is whether the  official knew of and disregarded an excessive  risk to the inmate's health, not whether the  inmate was ignored. The district court's analysis  emphasizes the fact that "defendants did not  simply ignore" Sherrod, which misconstrues the  Farmer standard. Applying the appropriate test,  and recognizing that Sherrod has presented  evidence which might prove that the prison staff  knew of and disregarded a serious risk to his  health, precludes the entry of summary judgment  as to Count One.

B.  Discovery Sanctions

21
Sherrod's experts, Drs. Satish Kapoor and Alfred  Frankel, were excluded as a sanction for  Sherrod's failing to disclose their reports to  the defendants by December 30, 1998, the date  scheduled for the close of all discovery. Sherrod  contends the district court abused its discretion  by imposing the sanction even though he had  substantially complied with the terms of Rule  26(a)(2).


22
Rule 26(a)(2)(C) directs each party to disclose  its expert opinion reports "at the times and in  the sequence directed by the court." Fed. R. Civ.  P. 26(a)(2)(C). In the absence of other  directions from the court, "the disclosures shall  be made at least 90 days before the trial date .  . . ." Id. The reports must contain, among a list  of other things, "a complete statement of all  opinions to be expressed and the basis and  reasons therefor." Fed. R. Civ. P. 26(a)(2)(B).  The magistrate's initial discovery order directed  that "[a]ll discovery shall be completed by June  5, 1998," but the district court later extended  the deadline to December 30, 1998. The order was  not specific as to whether the disclosure of  expert opinion reports was to take place before  December 30, 1998, or simply ninety days before  trial as allowed by the rule. Because no trial  date was set, Sherrod did not believe he needed  to disclose the reports. However, Sherrod  disclosed the names of both experts and their  preliminary reports before the deadline. Sherrod  wished to supplement the preliminary reports once  his experts were able to review the deposition  testimony of the defendants and other witnesses,  which did not occur until shortly before the  discovery deadline. He moved to reopen discovery  after December 30 so that he could file the  updated reports, but the request was denied.


23
Instead, the district court imposed sanctions  under Rule 37(c)(1), which states that a "party  that without substantial justification fails to  disclose information required by Rule 26(a) or  26(e)(1) shall not, unless such failure is  harmless, be permitted to use as evidence at a  trial . . . any witness or information not so  disclosed." Fed. R. Civ. P. 37(c)(1). We review  for abuse of discretion a district court's ruling  to exclude expert witnesses as a sanction under  Rule 37. See Salgado v. General Motors Corp., 150 F.3d 735, 739 (7th Cir. 1998). However, we  recognize that in a case such as this where  exclusion necessarily entails dismissal of the  case, the sanction "must be one that a reasonable  jurist, apprised of all the circumstances, would  have chosen as proportionate to the infraction."  Id. at 740. Reflecting this principle, Rule 37  precludes the trial judge from imposing the  exclusion sanction unless it finds the party's  failure to comply with Rule 26(a) was both  unjustified and harmful to the opposing party.  See Fed. R. Civ. P. 37(c)(1).


24
First, we reject Sherrod's argument that the  discovery order did not include the disclosure of  the expert's reports. Rule 26(a)(2)(C) sets the  timetable for expert disclosures at least ninety  days before trial "[i]n the absence of other  directions from the court." Fed. R. Civ. P.  26(a)(2)(C). The order clearly stated "[a]ll  discovery shall be completed" by December 30, and  the rules indicate no reason that a court when it  says "all" must also then specify what "all"  means. An order setting a deadline for "all  discovery" constitutes "other directions from the  court," and therefore the deadline for disclosure  of the experts' reports was December 30.  Furthermore the reports must be "complete" and  include the information specified in Rule 26  (a)(2)(B). Preliminary reports, such as those  supplied by the plaintiff, do not satisfy the  express terms of the rule, and we decline  plaintiff's suggestion that we graft a  "substantially complied" standard onto this  requirement. See Salgado, 150 F.3d at 741 n.6.


25
However, on the facts of this case, we find the  imposition of this drastic sanction unjustified  considering the harmless nature of the  plaintiff's failure to comply with the discovery  order. The expert witness discovery rules are  designed to aid the court in its fact-finding  mission by allowing both sides to prepare their  cases adequately and efficiently and to prevent  the tactic of surprise from affecting the outcome  of the case. See Fed. R. Civ. P. 26(a)(2)  advisory committee's note (stating that expert  disclosure rule intended to give opposing parties  "reasonable opportunity to prepare for effective  cross examination and perhaps arrange for expert  testimony from other witnesses."); Gorby v.  Schneider Tank Lines, Inc., 741 F.2d 1015, 1018  (7th Cir. 1984); see also Klonoski v. Mahlab, 156 F.3d 255, 271 (1st Cir. 1998). In this instance,  Sherrod disclosed the names of both retained  experts and their initial reports well before the  deadline, thus preventing the chance that unfair  surprise would hamper the defendants' preparation  of the case. The trial still appeared a long way  off, and the defendants had plenty of time to  prepare their examinations of Sherrod's experts.  Furthermore, because both sides were at fault for  the difficulties in scheduling depositions, which  pushed discovery up to the December deadline, the  delay in finishing the experts' reports was  partially justified. While in most cases, a  district court would be fully within its  discretion in strictly applying the rules and  excluding reports that were incomplete or  submitted a day late, see, e.g., Salgado, 150 F.3d at 742, in this instance we can see no harm  that came from Sherrod's failure to meet the  December 30 deadline. Because Rule 37 does not  require sanctions against a non-disclosing party  if that party's violation was harmless, the  district court abused its discretion by excluding  Sherrod's experts without any indication that the  defendants had been harmed by his discovery  violation.

C.  Certificate of Merit

26
The district court dismissed Count Two on the  alternative ground that Sherrod failed to file an  adequate physician's certificate of merit with  his complaint as required by Illinois law.  Sherrod filed a single certificate as to all  defendants, which the district court found to be  insufficient under Illinois law.


27
To minimize frivolous malpractice suits,  Illinois law requires the plaintiff to file a  physician's certificate of merit and accompanying  report with every malpractice complaint. See 735  Ill. Comp. Stat. 5/2-622; McCastle v. Sheinkop,  520 N.E.2d 293, 294 (Ill. 1987). The certificate  must affirm that a qualified, licensed physician  has reviewed the case and determined that "there  is a reasonable and meritorious cause for the  filing of such action." 735 Ill. Comp. Stat. 5/2-  622. A certificate and report must be filed "as  to each defendant who has been named in the  complaint." Id. Failure to abide by this  requirement "shall be grounds for dismissal." Id.  While dismissal is mandatory, courts have  discretion to dismiss with or without leave to  amend. See McCastle, 520 N.E.2d at 296.


28
In dismissing Count Two with prejudice, the  district court erred in two respects. First,  Illinois courts liberally construe certificates  of merit in favor of the plaintiff, recognizing  the statute as a tool to reduce frivolous  lawsuits by requiring a minimum amount of merit,  not a likelihood of success. See Cammon v. West  Suburban Hosp. Med. Ctr., 704 N.E.2d 731, 738-39  (Ill. App. Ct. 1998); Mueller v. North Suburban  Clinic, Ltd., 701 N.E.2d 246, 250 (Ill. App. Ct.  1998). In Mueller, the court affirmed the  dismissal of a complaint because even though the  certificate and report mentioned all the  defendants in an introductory sentence, only one  defendant was mentioned again. Id. at 253-54.  Other courts have found the statute satisfied by  a single report against multiple defendants if  the report is "sufficiently broad to cover each  defendant, adequately discusses deficiencies in  the medical care given by defendants, and  establishes that a reasonable and meritorious  cause exists for filing the action." Neuman v.  Burstein, 595 N.E.2d 659, 664 (Ill. App. Ct.  1992); see also Brems v. Trinity Med. Ctr., 693 N.E.2d 494, 497 (Ill. App. Ct. 1998). Kapoor's  report was not a model of specificity. It  mentioned only Shroff, Franklin Hospital and St.  Mary's Hospital by name, but referred generally  and repeatedly to the prison nursing and medical  staff. Kapoor's three-page report discussed  Sherrod's symptoms and course of treatment in  some detail. It then concluded that the "prison  medical and nursing staff failed to properly  diagnose his illness in a timely fashion" because  of a lack of physician supervision and applied  improper treatment which placed Sherrod's life in  jeopardy. This report, while not wholly  insufficient, certainly approached the borderline  of acceptable detail in a physician's merit  review.


29
Second, while the decision to dismiss with or  without prejudice is left to the sound discretion  of the court, see McCastle, 520 N.E.2d at 295,  Illinois courts have held that when a plaintiff  fails to attach a certificate and report, then "a  sound exercise of discretion mandates that [the  plaintiff] be at least afforded an opportunity to  amend her complaint to comply with section 2-622  before her action is dismissed with prejudice."  Cammon, 704 N.E.2d at 739; see also Apa v.  Rotman, 680 N.E.2d 801, 804 (Ill. App. Ct. 1997).  It follows that when the certificate was filed  but failed in some technical or minor respect,  sound discretion also requires an opportunity to  amend. See Apa, 680 N.E.2d at 804 (holding that  "the technical requirements of the statute should  not be mechanically applied to deprive a  plaintiff of his substantive rights."). Here, for  reasons that are unclear, the district court  dismissed Counts Two and Three for failure to  comply with the certificate requirement, but  granted leave to amend only for Count Three. We  agree that refusing to allow Sherrod to amend  Count Two to comply with the Illinois certificate  requirement constituted an abuse of discretion.

D.  Statute of Limitations

30
In granting summary judgment for Franklin  Hospital District on the expert witness issue,  the district court did not consider the  hospital's argument that Sherrod's claim also was  barred by the Illinois statute of limitations for  medical malpractice suits against a local  government agency. 745 Ill. Comp. Stat. 10/8-101.  We will uphold summary judgment on any ground  that the record supports. See Simmons v. Pryor,  26 F.3d 650, 653 (7th Cir. 1993).


31
Illinois law prohibits any civil action against  a "local entity or any of its employees for any  injury unless it is commenced within one year  from the date that the injury was received or the  cause of action accrued." 745 Ill. Comp. Stat.  10/8-101. The one-year limit overrides the two-  year statute of limitations for medical  malpractice claims, 735 Ill. Comp. Stat. 5/13-  212(a). See Tosado v. Miller, 720 N.E.2d 1075,  1081 (Ill. 1999). The malpractice claim here  arose in March 1995, more than a year before  Sherrod filed the complaint in January 1997. The  medical malpractice claim against Franklin  Hospital District is barred by the statute of  limitations.

III.  Conclusion

32
Because we find questions of material fact as  to whether the prison medical staff acted with  deliberate indifference, the district court's  grant of summary judgment on Count One is Reversed.  The district court's order barring Sherrod's  experts and granting summary judgment on Count  Two is Reversed, and Sherrod shall be given  reasonable additional time to file the required  expert reports. Count Three against Franklin  Hospital District is Dismissed for failure to comply  with the state statute of limitations. The case  is Remanded to district court for additional  proceedings consistent with this opinion.



Note:


1
 The case record is unclear as to whether  Ramaswamy actually examined Sherrod on March 10.  The district court's order indicates that  Ramaswamy did examine Sherrod during the daily  sick call. However, the briefs for both Sherrod  and Ramaswamy indicate that Ramaswamy consulted  with the nursing staff, but did not see Sherrod  personally. The record is rife with other  ambiguities and contradictions, which for the  purpose of a summary judgment order, we will  construe in the light most favorable to the  plaintiff.